By the Court—White, J.
I think the learned Judge was right in the disposition made by him of the cause at the trial.
There is nothing in the plaintiffs’ testimony which shows that Dobbins had any authority to vary contracts made by the defendants, or to waive any condition in any policy issued by them.
■ Certainly he had no authority to waive this important stipulation in the policy, forfeiting it, or suspending its obligations while the assured were in default upon their part; and especially he had no such authority after the forfeiture had attached, and the policy had become, for the time being, an absolute nullity.
The testimony introduced on the part of the defendants, only tended to strengthen and confirm the view of the case presented by the plaintiffs’ evidence. There was no conflicting testimony upon any material question.
The judgment should, therefore, be affirmed, with costs.